Citation Nr: 0607884	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  98-03 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.	Entitlement to service connection for hypertension.

2.	Entitlement to service connection for the residuals of 
recurrent cerebrovascular accident.


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney at 
Law


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran served on active duty from September 1968 to June 
1971.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which declined to reopen the 
veteran's claims for service connection for hypertension and 
the residuals of multiple cerebrovascular accidents.  In 
February 2001, the Board reopened the claims based upon the 
receipt of new and material evidence, and then remanded the 
claims for service connection to the RO for additional 
development.  In a November 2002 supplemental statement of 
the case, the RO denied service connection for both claims.  
In August 2004, the Board again remanded the claims so that 
the veteran could testify at a video conference hearing 
before the undersigned; the hearing was held in October 2004.  
In February 1995, the Board denied the veteran's service 
connection claims.  

In December 2005, VA and the veteran's representative jointly 
moved the United States Court of Appeals for Veterans Claims 
(Court) that this matter be remanded to the Board for further 
development.  The Court granted this motion in December 2005, 
thereby remanding this matter to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.





REMAND

During a personal hearing held in April 1998, the veteran 
indicated that he received pertinent medical treatment in 
1981 at a VA hospital in Ann Arbor, Michigan.  It appears 
that VA has not attempted to obtain medical records 
pertaining to this claimed treatment.   Accordingly, the case 
is REMANDED for the following action:

1.  The RO should contact the VA hospital 
in Ann Arbor, Michigan, and request 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran, especially treatment 
received during 1981.

2.  After the Medical Center's response 
is received, the matters on appeal should 
be readjudicated.  If the determination 
remains unfavorable to the veteran, the 
RO should issue a supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

